McGirk, C. J.,
delivered the opinion of the Court.
This was an action of debt, brought by Ewing, assignee of one Myers, of a bill single obligatory. Miller plead, the consideration which Myers gave him was fraudu-* lent. To this plea there was a general demurrer. The plea states, also, that Ewing, when he purchased the bond, knew of the fraud. This demurrer was overruled by the Court, and judgment for defendant; to reverse which, is the object of this writ of error.
This is a plain case: fraud is pleadable at law to the consideration between the original parties. The statute authorizing the assignment of bonds, expressly ■saves this defence and every other to the obligor, when he is sued by the assignee.
The judgment of the Circuit Court is affirmed with costs.